Case 19-05348-wlh   Doc 33        Filed 01/15/21 Entered 01/15/21 11:41:41        Desc Main
                                 Document      Page 1 of 18




  IT IS ORDERED as set forth below:



   Date: January 15, 2021
                                          _____________________________________
                                                     Wendy L. Hagenau
                                                U.S. Bankruptcy Court Judge

_______________________________________________________________




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


 IN RE:                                          CASE NO. 19-54789-WLH

 COVINGTON LODGING INC.,                         CHAPTER 11

                    Debtor,


 COVINGTON LODGING, INC.,                        ADVERSARY PROCEEDING

                    Plaintiff,                   NO. 19-5348-WLH

 v.

 WESTERN WORLD INSURANCE GROUP,

                    Defendant.


             ORDER GRANTING IN PART AND DENYING IN PART
             DEFENDANT’S MOTION FOR SUMMARY JUDGMENT



                                             1
Case 19-05348-wlh       Doc 33     Filed 01/15/21 Entered 01/15/21 11:41:41             Desc Main
                                  Document      Page 2 of 18



       THIS MATTER is before the Court on Western World Insurance Group (“Western

World”)’s Motion for Summary Judgment (Doc. No. 11). This matter concerns a water leak and

sewer backup, the resulting damage that occurred at a hotel owned and operated by Covington

Lodging, Inc. (“Covington”), and to what extent the damage is covered by an insurance policy

issued by Western World.

Evidentiary Issues

       Before setting out the undisputed facts in this case, the Court must consider an evidentiary

issue raised by the parties. Western World has raised concerns about Todd Brownewell’s (“Mr.

Brownewell”) deposition testimony regarding the extent of sewer backup and damage resulting

therefrom at the hotel and asserts it should not be considered to the extent it is inconsistent with

his prior affidavits. Western World has invoked the “sham” testimony theory.

       Western World points out Mr. Brownewell has provided evidence in this matter in several

ways. In a letter dated February 14, 2018 (Doc. No. 12-14), he stated he had inspected all rooms

and found Category 3, grossly contaminated, water in all rooms. He provided an affidavit dated

May 14, 2018 (Doc. No. 12-15) in which he again stated he observed Category 3 water in all

rooms. In a second affidavit dated September 18, 2019 (Doc. No. 12-16), Mr. Brownewell stated

he believed the flood damage began with Category 1 water that merged with sewer water to

become Category 3 water. Finally, Mr. Brownewell was deposed on July 29, 2020 and explained

that his prior notations about Category 3 water were consistent with what he observed at the scene

(Doc. No. 12-27). On cross examination, Mr. Brownewell reviewed photographs taken at the

Property on January 5, 2018 and stated many of the rooms showed no visible evidence of sewer

damage. He noted that toilets had not been moved, and the seals had not been broken, in many of




                                                 2
Case 19-05348-wlh       Doc 33     Filed 01/15/21 Entered 01/15/21 11:41:41             Desc Main
                                  Document      Page 3 of 18



the rooms on the first floor. It is this cross-examination testimony that Western World challenges

as inconsistent and a “sham.”

       A party may not create a material issue of fact to defeat summary judgment by filing an

affidavit disputing his or her own sworn testimony without demonstrating a plausible explanation

for the conflict. Baer v. Chase, 392 F.3d 609, 623–24 (3d Cir. 2004). When a party does not

explain the contradiction between the subsequent affidavit and the prior deposition, the alleged

factual issue in dispute can be perceived as a “sham.” Id. Under the “sham affidavit” doctrine, a

court can disregard “an offsetting affidavit that is submitted in opposition to a motion for summary

judgment when the affidavit contradicts the affiant’s prior deposition testimony.” Id. (citations

omitted). As explained in Perma Research & Development Co. v. Singer Co., 410 F.2d 572, 577–

78 (2d Cir.1969),

       If a party who has been examined at length on deposition could raise an issue of
       fact simply by submitting an affidavit contradicting his own prior testimony, this
       would greatly diminish the utility of summary judgment as a procedure for
       screening out sham issues of fact.

Id. at 578; see also Van T. Junkins and Assocs. v. U.S. Industries, 736 F.2d 656 (11th Cir. 1984).

       A distinction must be made, however between discrepancies that create transparent shams

and discrepancies that create an issue of credibility or go to the weight of the evidence. Tippens

v. Celotex Corp., 805 F.2d 949, 953 (11th Cir. 1986). “The purpose of summary judgment is to

separate real, genuine issues from those which are formal or pretended. To allow every failure of

memory or variation in a witness’s testimony to be disregarded as a sham would require far too

much from lay witnesses and would deprive the trier of fact of the traditional opportunity to

determine which point in time and with which words the witness . . . was stating the truth.”

Tippens, 805 F.2d at 953–54.       Variations in a witness’s testimony and failure of memory



                                                 3
Case 19-05348-wlh             Doc 33      Filed 01/15/21 Entered 01/15/21 11:41:41         Desc Main
                                         Document      Page 4 of 18



throughout the course of discovery create an issue of credibility as to which part of the testimony

should be given the greatest weight, if credited at all. Id. at 954.

           Western World asks the Court to disregard Mr. Brownewell’s deposition testimony as

contradicting prior sworn statements in his affidavits. This is not a case in which a witness

provided clear deposition testimony only to later make contradictory statements in a subsequent

affidavit. The opposite is true here: Mr. Brownewell provided sworn affidavits before he was

deposed, and Western World had ample opportunity at the deposition to examine Mr. Brownewell

about both his prior sworn statements and his deposition answers.

           Further, to the extent Mr. Brownewell’s testimony is inconsistent, those inconsistencies are

relevant to his credibility and the weight given to his testimony, but the Court cannot say his

answers to the deposition questions about what he observed when looking at photographs of the

Property taken on January 5, 2018 (i.e., that there was no evidence of sewer damage in many of

the rooms) are directly contradictory to his prior testimony about finding Category 3 water at the

Property. For these reasons, the court will consider his testimony.

Undisputed Facts

           Covington owns and operates a 48-room, two-story motel at 10101 Alcovy Road in

Covington, Georgia (the “Property”). 1 The first floor of the hotel includes 24 guest rooms, an

administrative office, and a narrow utility corridor called the “chase.” Covington obtained an

insurance policy with Western World (the “Policy”) covering the Property including personal

property and loss of income effective September 10, 2017 through September 10, 2018. The

details of the Policy are discussed below.




1
    The hotel rebranded to an OYO Hotel during the course of the bankruptcy case.

                                                          4
Case 19-05348-wlh       Doc 33     Filed 01/15/21 Entered 01/15/21 11:41:41              Desc Main
                                  Document      Page 5 of 18



       Early on the morning of December 31, 2017, a sewer backup and water pipe leak occurred.

The night manager at the hotel, Alan Patel, observed the incident and called Sunita Patel, the owner

and manager of the hotel. Ms. Patel visited the Property and observed damage from the water and

sewer events, though she was unable to determine the extent to which water and sewage had mixed.

       A plumber, Bryan Mills, was called to the property and observed both a sewer backup and

water pipe leak. Mr. Mills instructed Covington to turn off the hotel’s water supply and to turn

the supply back on when he arrived so he could attempt to identify the origin of the water pipe

leak. Mr. Mills determined he could not resolve the pipe leak with the materials he had with him

at the time and instructed Covington to turn off the water supply again prior to leaving. Mr. Mills

observed sewage coming from a floor drain in the administrative area laundry room and used a

small cable machine to clear the blockage.

       Covington hired a contractor, Mr. Brownewell, to mitigate damage to the Property. Mr.

Brownewell first went to the hotel on January 2, 2018 to observe the damage. Mr. Brownewell

observed some sewage seepage in some of the Property, though the extent to which he observed

sewage is disputed. The next day, Mr. Brownewell began efforts to mitigate damage to the

Property including the removal of some guest room toilets, carpeting, and floor tiles.

       Covington’s agent, Allen Insurance Company, submitted an Acord Property Loss Notice

by email to Western World on January 2, 2018, and Western World set up a claim for sewer

backup. Western World assigned Team One Adjusting Service, LLC as an adjuster for the sewage

claim. Brad Allgood, of Team One, visited the Property on January 5, 2018. Mr. Allgood observed

water had been extracted and carpet and flooring and some toilets had been removed from guest

rooms, though the exact number of toilets removed and whether water extraction was ongoing is

disputed.



                                                 5
Case 19-05348-wlh       Doc 33     Filed 01/15/21 Entered 01/15/21 11:41:41         Desc Main
                                  Document      Page 6 of 18



       Mr. Brownewell sought reimbursement of $74,980.31 for his work at the Property, and

Western World remitted $74,980.31 to Covington. Mr. Allgood estimated additional costs to

rebuild the Property of $212,086.32. Nevertheless, Western World issued an additional payment

to Covington of $25,019.69, for a total of $100,000.00 on the sewage claim. Western World valued

water damage only to the Property at $6,163 and, after deducting the $2,500 deductible and $491

in deprecation, paid $3,171.76 to Covington related to the water pipe break.

       Covington demanded additional payments from Western World on July 25, 2018.

Covington thereafter sent another demand for $610,036.55 related to water damage independent

of the sewer backup. A representative for Western World, Steven Livingston, visited the Property

on September 24, 2018. Western World sent Covington a letter dated September 25, 2018

requesting an examination under oath and additional documents and information relating to the

amounts claimed and repairs and contract work completed at the Property from December 1, 2017

through January 31, 2018. Covington provided an examination under oath, via Sunita Patel and

Jas Singh, on January 16, 2019, at the conclusion of which Covington adopted the testimony as

the company’s testimony for purposes of the examination. Western World reserved its right to

continue the examination and the parties stipulated Western World had 31 days in which to

complete its investigation. That same day, on January 16, 2019, Covington submitted a sworn

statement of proof of loss seeking $725,281.36 to repair the hotel; for furniture, fixtures, and

equipment; and for lost profit due to water damage independent of the sewer backup. Western

World requested additional information and documents from Covington on February 7, 2019, to

which Covington responded on February 22, 2019.

       The Policy provides coverage for “direct physical loss of or damage to Covered Property

at the premises described in the Declarations caused by or resulting from any Covered Cause of



                                                6
Case 19-05348-wlh        Doc 33     Filed 01/15/21 Entered 01/15/21 11:41:41             Desc Main
                                   Document      Page 7 of 18



Loss.” The Policy’s Causes of Loss—Special Form defines the term Covered Causes of Loss and

identifies certain exclusions and limitations to coverage. Section B.1.g. of the Causes of Loss—

Special Form is replaced by a water exclusion (Doc. No. 12-1, p. 50), which states the Policy does

not cover “loss or damage caused directly or indirectly” by “[w]ater that backs up or overflows or

is otherwise discharged from a sewer, drain, sump, sump pump or related equipment.” The Causes

of Loss—Special Form further provides “[s]uch loss or damage is excluded regardless of any other

cause or event that contributes concurrently or in any sequence to the loss.” (Doc. No. 12-1, p.

38.)

       The parties also entered into a Discharge from Sewer, Drain or Sump (Not Flood-Related

Endorsement) (“Sewer Endorsement”) (Doc. No. 12-1, p. 48), which provides coverage for “direct

physical loss or damage to Covered Property, caused by or resulting from discharge of water or

waterborne material from a sewer, drain or sump located on the described premises.” It further

provides, “[t]o the extent that the Water Exclusion might conflict with the coverage provided under

this endorsement, the Water Exclusion does not apply to such coverage.” The Sewer Endorsement

states, “[t]he most we will pay under this endorsement, for the total of all covered loss and expense,

is the applicable Discharge Limit Shown in the Schedule. Such limit is part of, not in addition to,

the Limit of Insurance applicable to the Covered Property, business income or extra expense.” The

declarations set forth a $100,000.00 limit for sewer loss.

       The Policy states, in the event of loss or damage, Covington has a duty to send Western

World a signed, sworn proof of loss containing information for Western World to investigate the

claim. It further provides Western World may examine the insured under oath about a claim, that

the insured’s examination answers must be signed, and that Western World would “pay for covered




                                                  7
Case 19-05348-wlh          Doc 33     Filed 01/15/21 Entered 01/15/21 11:41:41                  Desc Main
                                     Document      Page 8 of 18



loss or damage within 30 days after [Western World] received the sworn proof of loss[.]” (Doc.

No. 12-1, p. 21.)

        On March 12, 2019, Covington filed a complaint against Western World in the Superior

Court of Newton County, Georgia alleging 1) breach of contract, 2) bad faith pursuant to O.C.G.A.

§ 33-4-6, and 3) seeking attorney’s fees pursuant to O.C.G.A. § 13-6-11. Western World filed a

notice of removal, removing the case to the United States District Court for the Northern District

of Georgia on April 15, 2019. Covington filed for Chapter 11 bankruptcy relief on March 26,

2019, and the case was stayed in the District Court pending resolution of the bankruptcy case. 2 On

November 30, 2019, the parties filed a joint motion to transfer the matter to this Court, initiating

this adversary proceeding.

        Western World filed the Motion on September 17, 2020 seeking summary judgment on all

three counts of the complaint. Covington responded in opposition on October 28, 2020, and

Western World filed a reply in support of the Motion on November 11, 2020. The Court held oral

argument on December 14, 2020 during which counsel for Western World, Andrew Watson, and

counsel for Covington, Salvatore Serio, appeared by video. After considering argument from

counsel, the Court took the matter under advisement.

Summary Judgment

        Summary judgment is appropriate when “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law”. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56(c); Fed. R. Bankr.



2
  Covington was one of seven entities that filed bankruptcy on the same day and the seven cases were jointly
administered (Bankr. Doc. No. 30). Covington’s First Amended Plan of Reorganization was approved on September
14, 2020 (Bankr. Doc. No. 689), and Covington’s case was severed on November 20, 2020 (Doc. No. 758).

                                                     8
Case 19-05348-wlh        Doc 33      Filed 01/15/21 Entered 01/15/21 11:41:41              Desc Main
                                    Document      Page 9 of 18



P. 7056(c). “The substantive law [applicable to the case] will identify which facts are material.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party moving for summary

judgment has the burden of proving there are no disputes as to any material facts. Hairston v.

Gainesville Sun Pub. Co., 9 F.3d 913, 918 (11th Cir. 1993). A factual dispute is genuine “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson,

477 U.S. at 248. The party moving for summary judgment has “the initial responsibility of

informing the . . . court of the basis for its motion, and identifying those portions of ‘the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits if any’

which it believes demonstrate the absence of a genuine issue of material fact.” United States v.

Four Parcels of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991) (citing Celotex Corp., 477 U.S.

at 323). What is required of the moving party, however, varies depending on whether the moving

party has the ultimate burden of proof on the issue at trial.

        When the nonmoving party has the burden of proof at trial, the moving party is not
        required to ‘support its motion with affidavits or other similar material negating the
        opponent’s claim’ (cites omitted) in order to discharge this ‘initial responsibility’.
        Instead, the moving party simply may ‘show – that is, point out to the … court –
        that there is an absence of evidence to support the nonmoving party’s case. (cites
        omitted). Alternatively, the moving party may support its motion for summary
        judgment with affirmative evidence demonstrating that the nonmoving party will
        be unable to prove its case at trial.
Four Parcels of Real Prop., 941 F.2d at 1437-38 (citing Celotex, 477 U.S. at 323-31).

        Once this burden is met, the nonmoving party cannot merely rely on allegations or denials

in its own pleadings. See Fed. R. Civ. P. 56(e). Rather, the nonmoving party must present specific

facts that demonstrate there is a genuine dispute over material facts. Hairston, 9 F.3d at 918. When

reviewing a motion for summary judgment, a court must examine the evidence in the light most

favorable to the nonmoving party and all reasonable doubts and inferences should be resolved in

favor of the nonmoving party. Id.


                                                   9
Case 19-05348-wlh        Doc 33    Filed 01/15/21 Entered 01/15/21 11:41:41              Desc Main
                                  Document      Page 10 of 18



Breach of Contract Claim

       The parties do not dispute that the policy is governed by Georgia law. In Georgia, the

interpretation of an insurance policy is a question of law for the Court. O.C.G.A. § 13-2-1. The

burden is on the insured to show the occurrence is covered. Under Georgia law, “[t]o establish a

prima facie case on a claim under a policy of insurance the insured must show the occurrence was

within the risk insured against.” Calabro v. Liberty Mut. Fire Ins. Co., 253 Ga. App. 96, 97 (2001).

       “[T]he cardinal rule of contract construction is to ascertain the intention of the parties.”

Garrett v. S. Health Corp. of Ellijay, Inc., 320 Ga. App. 176 (2013) (alteration in original) (quoting

Bd. of Comm’rs of Crisp Cty. v. City Comm’rs of City of Cordele, 315 Ga. App. 696, 699 (2012)).

“Where the terms are clear and unambiguous, and capable of only one reasonable interpretation,

the court is to look to the contract alone to ascertain the parties’ intent.” Winders v. State Farm

Fire & Cas. Co., 359 F. Supp. 3d 1274, 1277 (N.D. Ga. 2018) (citing Boardman Petroleum, Inc.

v. Federated Mut. Ins. Co., 269 Ga. 326 (1998)). If the language is ambiguous, several well-worn

rules come into play. “Any ambiguities in the contract are strictly construed against the insurer as

drafter of the document; any exclusion from coverage sought to be invoked by the insurer is

likewise strictly construed; and insurance contracts are to be read in accordance with the reasonable

expectations of the insured where possible.” Ga. Farm Bureau Mut. Ins. Co. v. Gaster, 248 Ga.

App. 198, 198-99 (2001) (citations omitted in original) (quoting Richards v. Hanover Ins. Co., 250

Ga. 613, 615(1) (1983)).

       In Georgia, an insurer may fix the terms of its policy as it wishes, insuring against certain

risks and excluding others, provided the terms are not contrary to law. “Where an insurer grants

coverage to an insured, any exclusions from that coverage must be defined clearly and distinctly.”

Hurst v. Grange Mut. Cas. Co., 266 Ga. 712, 716 (1996). “[T]he burden is on the insurer to show



                                                 10
Case 19-05348-wlh           Doc 33    Filed 01/15/21 Entered 01/15/21 11:41:41                Desc Main
                                     Document      Page 11 of 18



that a loss or claim comes within an exception to coverage.” Crawford v. Lawyers Title Ins. Corp.,

296 Ga. App. 459, 460 (2009) (citations omitted). As explained by the Georgia Court of Appeals,

“[e]xclusions to [an insurance policy] require a narrow construction on the theory that the insurer,

having affirmatively expressed coverage through broad promises, assumes a duty to define any

limitations on that coverage in clear and explicit terms.” W. Pac. Mut. Ins. Co. v. Davies, 267 Ga.

App. 675, 680 (2004) (citations omitted).

          When multiple events occur simultaneously causing inseparable damage, some of which

events may be covered and others not, the terms of the policy govern the coverage. If no policy

provisions govern the situation, courts look to the doctrine of efficient proximate cause to

determine if the damage is covered or excluded. See Burgess v. Allstate Ins. Co., 334 F. Supp. 2d

1351, 1359–60 (N.D. Ga. 2003) (explaining Georgia has adopted the efficient proximate cause

doctrine and it is well-grounded in Georgia jurisprudence).

          The doctrine of efficient proximate cause governs situations where a risk
          specifically insured against sets other causes in motion in an unbroken sequence
          between the insured risk and the ultimate loss. In such situations, the insured risk
          is regarded as the proximate cause of the entire loss, even if the last step in the chain
          of causation was an excepted risk.

Id. at 1360 (citations omitted). When an insured can identify an insured peril as the proximate

cause, then there is coverage even if subsequent events are specifically excluded from coverage.

See id.

          When damage arises from multiple causes, parties can contract around these default rules

with an anticoncurrent cause clause (“ACC”). ACC’s entirely bar insurance coverage where a

property loss is caused by a combination of covered and excluded perils. See generally Dale

Joseph Gilsinger, Validity, Construction, and Application of Anticoncurrent Causation (ACC)

Clauses in Insurance Policies, 37 A.L.R.6th 657 (2008 & Supp. 2014). An ACC in an insurance



                                                     11
Case 19-05348-wlh        Doc 33     Filed 01/15/21 Entered 01/15/21 11:41:41           Desc Main
                                   Document      Page 12 of 18



policy is designed to circumvent the doctrine of efficient proximate cause. Boazova v. Safety Ins.

Co., 462 Mass. 346, 357 n.4 (2012). The district court in Ken Johnson Properties, LLC v.

Harleysville Worcester Summary Ins. Co., 2013 WL 5487444 (D. Minn. Sept. 30, 2013), explained

the interplay of these concepts:

       Under the concurrent causation doctrine, where an excluded peril contributes to a
       loss, an insured may recover only if a covered peril is the efficient and proximate
       cause of the loss. Conversely, if an excluded peril is the efficient and proximate
       cause of the loss, then coverage is excluded. The efficient proximate cause of a
       loss is the fundamental cause, or the cause that set the chain of events into motion.
       Insurance companies use anti-concurrent causation clauses . . . in order to exclude
       coverage when any portion of the loss was caused by an excluded event. When an
       anti-concurrent loss provision is triggered, therefore, courts need not inquire into
       which of a covered or excluded loss was the proximate cause of the damage, but
       simply exclude coverage where any portion of the loss was caused or contributed
       to by an excluded loss.

Id. at *12 (citations and parentheticals omitted).

       An ACC does not apply, however, if two or more forces cause different, distinct, divisible

damage. If two perils cause two different losses, the forces are not working concurrently but

separately and, therefore, the ACC is not implicated. 5 New Appleman on Insurance Law Library

Edition § 44.04. The damage would be treated separately, and the ACC would not prevent

coverage of the covered item. For example, as one treatise explains, “[i]f wind (not excluded)

causes one type of damage and flood (excluded) causes another type of damage, then the wind-

caused damage is covered and the flood-caused damage is not. The anti-concurrent cause

provision is irrelevant.” See id.; see also Leonard v. Nationwide Mut. Ins. Co., 499 F.3d 419, 430

(5th Cir. 2007) (defining discrete categories of damage and noting if wind and water

“synergistically” caused the same damage, the applicable anticoncurrent cause clause would

exclude such damage from coverage).




                                                 12
Case 19-05348-wlh        Doc 33    Filed 01/15/21 Entered 01/15/21 11:41:41              Desc Main
                                  Document      Page 13 of 18



       Western World contends it has paid all that is required under the policy. It contends that,

with one exception, all the damage to the property was caused by a combination of clear water

from a broken water pipe and sewer back up from the sewer drain. It contends that the damage

caused by these two perils cannot be separated and thus the ACC prohibits payment. While

Western World acknowledges the Sewer Endorsement, it points out the Sewer Endorsement is

limited to $100,000 and contends any damage in excess of that amount is barred by the ACC,

whether it be damage to the building, to personal property, or to business income. Western

World’s argument raises both factual and legal issues. The factual issue is whether the damage

caused by the water and sewer leaks was inseparable. The legal issue only arises if, factually, the

damage cannot be separately attributed to the water or sewer leaks. In that instance, the legal

question is how to read the policy, water exclusion, and Sewer Endorsement together.

       Covington contends the damage from the sewer and the damage from the water is separate.

It points to the location of the sewer drain in the laundry room, the location of the water line break

in the center of the chase hallway, and evidence that only two of the guest room toilets were

removed immediately after the damage in support of its argument. It contends the water only

damage is $725,281.36. Western World, on the other hand, argues the water only damage occurred

from a pipe leak in the chase and totaled at $6,163.00 for which it has already paid. It relies on

Mr. Brownewell’s testimony that he found category 3 water in all the rooms, service area, and

office to conclude the water and sewer combined to cause the damage.

       Construing the facts in the light most favorable to the nonmovant as the Court must, the

Court finds there are genuine issues of material fact that preclude judgment as a matter of law.

The Policy includes an ACC, but the provision only applies when two perils work together to cause

the same damage. There are genuine issues of material fact about whether the two separate



                                                 13
Case 19-05348-wlh         Doc 33     Filed 01/15/21 Entered 01/15/21 11:41:41            Desc Main
                                    Document      Page 14 of 18



events—the water pipe leak and the sewer backup—resulted in separate damage or whether they

simultaneously contributed to the damage.

        Because an issue of fact remains as to whether all or a portion of the damage can be

separately attributed to water or sewer, the Court need not decide the legal question raised by

Western World today. The Court recognizes that cases are split about how an endorsement

providing limited coverage should be read together with an ACC and whether the ACC would bar

recovery for damage above the endorsement’s recovery limit. Compare Ken Johnson Properties,

LLC, 2013 WL 5487444 (finding endorsement removed exclusion for damage caused by water

backing up or overflowing through a drain and did not reinsert the exclusion into the policy, even

after the $25,000 cap on coverage had been reached), with Troutman v. QBE Ins. Corp., 2018 WL

2741060 (W.D.N.C. June 6, 2018) (finding argument that definitions in the limited endorsement

superseded those of the original policy unavailing). The Court will address the issue if it becomes

necessary after the facts are developed at trial. For the reasons stated above, the Court finds there

are genuine issues of material fact and summary judgment is not appropriate on Covington’s

breach of contract claim.

Bad Faith Claim
        Georgia law O.C.G.A. § 33-4-6 provides a remedy for bad faith denial of insurance

benefits. It states, in pertinent part,

        In the event of a loss which is covered by a policy of insurance and the refusal of
        the insurer to pay the same within 60 days after a demand has been made by the
        holder of the policy and a finding has been made that such refusal was in bad faith,
        the insurer shall be liable to pay such holder, in addition to the loss, not more than
        50 percent of the liability of the insurer for the loss or $5,000.00, whichever is
        greater, and all reasonable attorney's fees for the prosecution of the action against
        the insurer.

O.C.G.A. § 33-4-6(a). “The purpose of the section is to penalize insurers that delay payments

without good cause. As the section imposes a penalty, it is strictly construed; consequently, a

                                                 14
Case 19-05348-wlh         Doc 33    Filed 01/15/21 Entered 01/15/21 11:41:41             Desc Main
                                   Document      Page 15 of 18



proper demand for payment is essential to recovery. In this sense, a demand for payment must be

made when immediate payment is in order.” Howell v. S. Heritage Ins. Co., 214 Ga. App. 536,

536 (1994) (citations omitted).

          “It is well settled that, in order to assert a claim under O.C.G.A. § 33-4-6, a demand for

payment must be made at least 60 days before suit is filed.” Cagle v. State Farm Fire & Cas. Co.,

236 Ga. App. 726, 727 (1999) (quoting Guarantee Reserve Life Ins. Co. v. Norris, 219 Ga. 573,

575 (1964) (“[A] failure to wait at least 60 days between making demand and filing suit constitutes

an absolute bar to recovery of a bad-faith penalty and attorney fees under this statute.”)). “‘It has

long been the law that in order to serve as a bad faith demand, the demand must be made at a time

when immediate payment is due.’ The demand ‘is not in order if the insurer has additional time

left under the terms of the insurance policy in which to investigate or adjust the loss and therefore

has no legal duty to pay at the time the demand is made.’” Lavoi Corp. v. Nat’l Fire Ins. of

Hartford, 293 Ga. App. 142, 146 (2008). When the prerequisites of the policy are not satisfied, no

payment is due and no bad faith penalties can arise by virtue of O.C.G.A. § 33-4-6. See Primerica

Life Ins. Co. v. Humfleet, 217 Ga. App. 770, 772 (1995). In such cases, summary judgment in the

insurer’s favor for bad faith damages is appropriate. See id.; see also Lavoi Corp., 293 Ga. App.

at 146.

          Western World asserts that 60 days did not elapse from the date it received a proper demand

and the date Covington filed suit. Pursuant to the Policy, Covington had a duty to send Western

World a signed, sworn proof of loss containing information for Western World to investigate the

claim and Western World would “pay for covered loss or damage within 30 days after [Western

World] received the sworn proof of loss[.]” While Covington sent Western World requests for

payment prior to 2019, Western World had yet to receive formal evidence of Covington’s losses



                                                  15
Case 19-05348-wlh        Doc 33     Filed 01/15/21 Entered 01/15/21 11:41:41              Desc Main
                                   Document      Page 16 of 18



as required under the Policy and no payment was due. Covington completed an examination under

oath and submitted a sworn statement in proof of loss on January 16, 2019. Western World then

had 30 days to investigate or adjust the loss. Accordingly, immediate payment was not due until

February 15, 2019. Less than 60 days after submitting its sworn proof of loss form, and less than

60 days after immediate payment was due under the Policy, Covington filed suit against Western

World on March 12, 2019. Covington’s failure to wait 60 days before filing suit bars recovery as

a matter of law under O.C.G.A. § 33-4-6.

       But even assuming the demand was timely, Covington cannot prevail under O.C.G.A.

§ 33-4-6 because the evidence filed in support of Western World’s motion for summary judgment

is sufficient to demonstrate that Western World had reasonable grounds to contest Covington’s

claims. “Bad faith means any frivolous and unfounded purpose in law or in fact in refusing to

undertake a contractually promised defense assistance.” Am. Family Life Assurance Co. v. U.S.

Fire Co., 885 F.2d 826, 833-34 (11th Cir. 1989) (citing Hilde v. U.S. Fire Ins. Co., 184 Ga. App.

611, 613 (1987)). The insured bears the burden of proving that the refusal to pay the claim was

made in bad faith. Allstate Ins. Co. v. Smith, 266 Ga. App. 411, 413 (2004). “Penalties for bad

faith are not authorized where the insurance company has any reasonable ground to contest the

claim and where there is a disputed question of fact.” Id. (citations omitted). Where there are

factual issues regarding the merits of a claim, an insurance company has reasonable grounds to

contest a particular claim, even if it ultimately is obligated to pay under the terms of the policy for

the loss. See id. If no evidence of bad faith is presented, the insurer is entitled to judgment as a

matter of law on a claim for damages under O.C.G.A. § 33–4–6. See King v. Atlanta Cas. Ins.

Co., 279 Ga. App. 554, 556–557 (2006) (citing Ga. Farm Bureau Mut. Ins. Co. v. Williams, 266

Ga. App. 540, 542 (2004)).



                                                  16
Case 19-05348-wlh        Doc 33    Filed 01/15/21 Entered 01/15/21 11:41:41              Desc Main
                                  Document      Page 17 of 18



       Western World did not settle Covington’s claims because it believed the damage was not

covered. Western World has pointed to evidence that supports its version of events, and the Court

has found there is a genuine issue of material fact about what exactly transpired and whether the

resulting damage was covered. Moreover, the Court has cited to conflicting legal authority on the

construction of ACCs and endorsements such as in the Policy. The undisputed evidence presented

is sufficient to demonstrate as a matter of law Western World had reasonable grounds to contest

Covington’s claims and, even if it does not ultimately prevail at trial, Western World has

demonstrated it did not refuse payment on the policy for “frivolous” or “unfounded” reasons.

Accordingly, summary judgment is warranted in favor of Western World on Covington’s bad faith

claim under O.C.G.A. § 33-4-6.

Attorney’s Fees

       Covington seeks attorney’s fees pursuant to O.C.G.A. § 13-6-11. O.C.G.A. § 13-6-11 is a

general provision that provides for attorney’s fees in certain circumstances. Georgia law is clear,

however, that O.C.G.A. § 33-4-6 provides the exclusive means to recover attorney fees for an

insurer’s bad faith refusal to pay insurance proceeds. The Georgia Court of Appeals has expressly

stated: “O.C.G.A. § 33–4–6 is the exclusive remedy for bad faith denial of benefits so that litigation

expenses under O.C.G.A. § 13–6–11 are not recoverable.” U.S.A.A. v. Carroll, 226 Ga. App. 144,

148 (1997); see also Johnston v. Companion Property & Cas. Ins. Co., 318 Fed. Appx. 861, 868

(11th Cir. 2009) (“Georgia courts have explicitly stated that in cases where a plaintiff alleges that

an insurer engaged in bad faith by refusing to pay a claim, an action ‘for attorney fees and expenses

of litigation under O.C.G.A. § 13–6–11 is not authorized.’”).

       Covington is precluded under Georgia law from availing itself of O.C.G.A. § 13–6–11

because the penalties contained in O.C.G.A. § 33–4–6 are the exclusive remedies for an insurer’s



                                                 17
Case 19-05348-wlh      Doc 33    Filed 01/15/21 Entered 01/15/21 11:41:41          Desc Main
                                Document      Page 18 of 18



bad faith refusal to pay insurance proceeds. Accordingly, Western World is entitled to judgment

as a matter of law on Covington’s claim for attorney’s fees under O.C.G.A. § 13–6–11.

Conclusion

       For the reasons stated above, the Motion is GRANTED IN PART and DENIED IN

PART. Summary judgment is GRANTED in favor of Western World on Covington’s claims for

bad faith pursuant to O.C.G.A. § 33–4–6 and attorney’s fees under O.C.G.A. § 13–6–11. Western

World’s request for summary judgment is DENIED as to Covington’s breach of contract claim.

                                      END OF ORDER

Distribution List

Salvatore J. Serio
Serio Law, Inc.
1302 Milstead Avenue
Conyers, GA 30312

Edward F. Danowitz
Danowitz Legal, P.C.
300 Galleria Parkway, SE
Suite 960
Atlanta, GA 30339-5949

Lewis Andrew Watson
Butler Weihmuller Katz Craig, LLP
Suite 150
11605 N. Community House Road
Charlotte, NC 28277

Covington Lodging Inc.
Attn: Sunita Patel
1659 Centennial Olympic Pkwy. NE
Conyers, GA 30013-6547




                                              18
